Citation Nr: 1802746	
Decision Date: 01/11/18    Archive Date: 01/23/18

DOCKET NO.  13-17 545	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1. Entitlement to substitution as claimant due to the death of the original appellant, J.B.

2. Entitlement to service connection for the cause of the Veteran's death for accrued benefits purposes.


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from February 1946 to May 1949 and from July 1950 to August 1951. He died in January 2009; his then surviving spouse (J.B.) filed a claim for entitlement to service connection for the cause of the Veteran's death (one basis for dependency and indemnity compensation (DIC)). The current appellant is one of the adult sons of the Veteran and J.B.

This case came to the Board of Veterans' Appeals (Board) on appeal from a September 2010 RO decision. Unfortunately, the original appellant, J.B., died in May 2013 while her appeal was still pending. In June 2013, the current appellant filed a claim for accrued benefits; his claim also included an inferred request for substitution as the appellant, pursuant to 38 C.F.R. § 3.1010 (c)(2) (2017). In November 2014, the RO recognized the appellant as the substitute appellant for J.B. 

In March 2015, September 2016, and July 2017, the Board remanded this case to the Agency of Original Jurisdiction (AOJ) for additional development, including as to the question of whether the appellant may be substituted for J.B. in her appeal. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017). 38 U.S.C. § 7107(a)(2) (West 2012).


FINDINGS OF FACT

1. The Veteran died in January 2009, and J.B., the initial appellant, died in May 2013. 

2. Neither the appellant nor the appellant's brother meets the statutory definition of a child as defined in 38 U.S.C. § 101 (4)(A).

3. The appellant has not provided evidence of expenses paid by him (with his own funds) for J.B.'s last sickness or funeral.

4. The appellant does not contend, and the evidence does not indicate, that he bore any expense for the Veteran's last sickness and burial.


CONCLUSIONS OF LAW

1. The criteria for entitlement to accrued benefits, to include as the surviving child of a Veteran or as reimbursement for the decedent's final expenses, are not met. 38 U.S.C. §§ 101 (4)(A), 5121 (2012); 38 C.F.R. §§ 3.57, 3.1000 (2017).

2. As a matter of law, the criteria for substitution of the appellant for J.B. in any claim pending as of the date of her death have not been met. 38 U.S.C. §§ 5121, 5121A (2012); 38 C.F.R. §§ 3.57, 3.1000 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks service connection for the cause of the Veteran's death for accrued benefits and substitution purposes. As indicated above, this claim was originally filed in August 2009, by his mother, J.B., the Veteran's surviving spouse, who has since also passed away. 

The Board notes that prior to reaching the merits of the claim, it must be determined if the appellant has standing as a proper claimant to pursue this claim for these VA benefits.

The Board previously remanded this case to the AOJ for additional development, including for the AOJ to determine the appellant's status as claimant, prior to adjudication of his claim on the merits. A Court or Board remand confers upon a veteran the right to substantial, but not strict, compliance with that order. D'Aries v. Peake, 22 Vet. App. 97, 105 (2008). This case was previously remanded to obtain terminal medical records pertaining to the Veteran, to determine the appellant's status as a claimant, for additional medical opinions, and for additional information from the appellant as to whether he paid for his mother's last sickness and expenses from his own funds or from the funds of her estate. This evidence and information has been obtained. Therefore, substantial compliance has been achieved.  

As explained below, the pertinent facts in this case are not in dispute and the law is dispositive. Consequently, there is no additional evidence that could be obtained to substantiate the claim, and no further action is required to comply with VA's duties to notify and assist. See Manning v. Principi, 16 Vet. App. 534, 542 (2002). 

Regardless, the appellant was provided notice in November 2014, December 2016, and July 2017 of how to establish entitlement to the claimed benefits. He was asked to indicate whether he became permanently incapable of self-support before the age of 18, and to provide evidence that he paid for the expenses related to J.B.'s last illness, funeral, or burial. He has stated that he did not become permanently incapable of self-support before the age of 18, and submitted evidence showing that J.B.'s funds were used to pay for her last expenses. Accordingly, the Board finds that further efforts to elicit evidence would serve no useful purpose and, thus, should not be undertaken.

Governing law provides that VA death benefits, including DIC, may be paid to the surviving spouse, children or parents of a Veteran if certain requirements are met. 38 U.S.C. §§ 1310, 1311, 1318, 1541. A claim for death pension, compensation or DIC, by a surviving spouse, child, parent, or apportionee, is deemed to include a claim for any accrued benefits. 38 C.F.R. § 3.152 (b), 3.1000(c). An application for accrued benefits must be filed within one year after the date of the payee's death. 38 C.F.R. § 3.1000 (c).

Accrued benefits are defined as periodic monetary benefits authorized under law administered by VA, to which a payee was entitled at his death under existing ratings or decisions or those based on evidence in the file at the date of death, and due and unpaid. 38 U.S.C. § 5121 (a); 38 C.F.R. § 3.1000 (a); Ralston v. West, 13 Vet. App. 108, 113 (1999). Upon the death of a Veteran, accrued benefits are paid to the first living person in a list as follows: the Veteran's spouse, the Veteran's children (in equal shares), or the Veteran's dependent parents (in equal shares) or surviving parent. 38 U.S.C. § 5121 (a)(2); 38 C.F.R. § 3.1000 (a)(1). Upon the death of a widow or remarried surviving spouse, accrued benefits are paid to the children of the deceased Veteran. 38 U.S.C. § 5121 (a)(3); 38 C.F.R. § 3.1000 (a)(2). In all other cases, only so much of the accrued benefits may be paid as may be necessary to reimburse the person who bore the expense of last sickness and burial. 38 U.S.C. § 5121 (a)(6).
 
For a claimant to prevail on an accrued benefits claim, the record must show that (i) the appellant has standing to file a claim for accrued benefits, (ii) the prior appellant had a claim pending at the time of death, (iii) the prior appellant would have prevailed on the claim if she had not died; and (iv) the claim for accrued benefits was filed within one year of the appellant's death. 38 U.S.C. §§ 5121, 5101(a); 38 C.F.R. § 3.1000; Jones v. West, 136 F.3d 1299 (Fed. Cir. 1998). 

The term "child" is defined, for purposes of veterans' benefits, as an unmarried person who is under the age of 18 years; or who, before reaching the age of 18 years, became permanently incapable of self-support; or who, after reaching the age of 18 years and until completion of education or training (but not after reaching the age of 23 years) is pursuing a course of instruction at an approved educational institution. 38 U.S.C. § 101 (4)(A) (2012); 38 C.F.R. § 3.57 (2017).

In order to be eligible for accrued benefits, therefore, the claimant must qualify as a member of one of the statutorily enumerated categories of recipients. See Burris v. Principi, 15 Vet. App. 348, 352-53 (2001) (concluding that a 70-year-old appellant was ineligible for accrued benefits because he did not satisfy statutory definition of "child" in 38 U.S.C. § 101 (4)(A), which excludes anyone over age 23 unless they were "permanently incapable of self-support" before attaining age 18).

With regard to funds that may have been due to the Veteran's widow, the United States Court of Appeals for the Federal Circuit (Federal Circuit) has held that an accrued benefits claim is derivative of an appellant's claim and that an accrued benefits claimant cannot be entitled to a greater benefit than the appellant would have received had he lived. See Zevalkink v. Brown, 6 Vet. App. 483, 489-90 (1994); aff'd, 102 F.3d 1236 (Fed. Cir. 1996); cert. denied, 521 U.S. 1103 (1997) (holding that "the substance of the survivor's claim is purely derivative from any benefit to which the veteran might have been 'entitled' at his death [and gives the survivor] the right to stand in the shoes of the [appellant] and pursue his claim after his death.").

In considering the appellant's claim for accrued benefits, generally, only evidence contained in the claims file at the time of the Veteran's death is evaluated. 38 U.S.C. § 5121; 38 C.F.R. § 3.1000. However, in Hayes v. Brown, 4 Vet. App. 353, 360-61 (1993), the United States Court of Appeals for Veterans Claims (Court) held that service department and certain VA medical records are considered as being constructively of record at the date of death although they may not physically be in the file until after that date. The pertinent provisions refer to service department records, reports of VA hospitalizations, reports of treatment by VA medical centers, reports of treatment authorized by the VA, and reports of autopsy made by VA on date of death. 

Alternately, under 38 U.S.C.§ 5121A, substitution of an appellant is possible in the case of the death of a claimant who, such as J.B. in the instant case, dies on or after October 10, 2008. A person eligible for this substitution includes a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121 (a). If a claimant dies while a claim for any benefit under a law administered by VA, or an appeal of a decision with respect to a claim, is pending, a living person who would be eligible to receive accrued benefits due to the claimant under 38 U.S.C. § 5121 (a) may, not later than one year after the date of the death of the claimant, file a request to be substituted as the claimant for the purposes of processing the claim to completion. 

There is an important distinction between the law governing a claim for accrued benefits upon the death of a beneficiary and claims regarding substitutions of claimants in the case of death of a claimant. 38 U.S.C. §§ 5121, 5121A. When adjudicating the accrued benefits claim, only the evidence of record at the time of death may be considered as the basis for a determination on the merits of the claim. However, when a properly qualified substitute claimant continues the pending claim in the footsteps of the appellant after death, additional development of the record may be undertaken if deemed appropriate or necessary to adequately adjudicate the merits of the claim. A substitute claimant may submit additional evidence in support of the claim. Also, VA is responsible for obtaining any additional evidence required and addressing notice or due process defects in the same manner as if the original claimant were still alive. Unlike accrued benefits claims, the record is not closed on the date of death of the original claimant, but rather, it remains open for the submission and development of any pertinent additional evidence for substituted claimants. 

Thus, it is to the appellant's benefit to have the claim adjudicated as a substitute claimant pursuant to 38 U.S.C. § 5121A; therefore, any eligible survivor submitting a claim for accrued benefits will be considered as requesting to substitute and may be able to submit additional evidence in support of the claim, as in this case. 38 C.F.R. § 3.1010 (c)(2).

In this case, the original appellant J.B. (the Veteran's surviving spouse), died in May 2013. At the time of her death, the claim listed on the first page of this decision was pending. In June 2013, within one year after her death, the appellant, J.B.'s son, filed a claim for any accrued benefits (VA Form 21-601) that may be due to deceased beneficiary J.B. He stated that she had two surviving beneficiaries: J., her other son, and himself, and provided information showing that both of them had been adults over the age of 23 for many years prior to J.B.'s death. He requested equal shares be paid to them both. He also noted that he was J.B.'s executor. His claim included an inferred request for substitution as the appellant, pursuant to 38 C.F.R. § 3.1010 (c)(2).

Records on file show that the last expenses of the Veteran were paid by J.B.

In October 2014, the appellant submitted copies of statements of hospice fees for J.B. during May 2013, and for her funeral expenses. These records reflect that the expenses had been paid. He also submitted court records showing that he was the executor for J.B.'s estate.

In November 2014, the RO determined that the appellant can be recognized as the proper substitute appellant for J.B., "based on reimbursement," in the appeal for service connection for the cause of the Veteran's death. In prior Board remands, it was noted that it was unclear whose funds were used to pay for J.B.'s last expenses, and whether the appellant could be considered a "child" under governing VA regulations.

After clarification from the AOJ requested in the Board's previous September 2016 Board remand decision, the appellant has pursued his claim for his mother's burial expenses as the person who "bore the expense of last sickness and burial." 38 U.S.C. § 5121 (a)(6); 38 C.F.R. § 3.1000 (a)(5). 

In November 2016, the AOJ contacted the appellant to ascertain if he could be considered a "helpless child" under VA regulations. He stated that he was not disabled prior to his 18th birthday, although he was disabled currently. He stated that he and his family only wanted the money that was owed to J.B. prior to her death.

By a letter to the appellant dated in December 2016, the RO informed him that he was not shown to be a seriously disabled child, but that he was recognized as the substitute appellant for the deceased claimant, J.B., and that any accrued benefits that may be due to him as her substitute appellant could only be issued as reimbursement for payment of her last expenses and could not exceed the amount of reimbursement that he was due for payment of those expenses.

In January 2017, the appellant submitted a bill addressed to him from a funeral home, showing that the funeral expenses of J.B. had been paid.

In January 2017, the AOJ determined that the appellant can be recognized as the proper substitute appellant for the deceased spouse of the Veteran, J.B., based upon reimbursement for payment of her last expenses.

Subsequently, the AOJ received a completed VA Form 21-601 from the appellant stating that all of J.B.'s last expenses were paid by him using J.B.'s personal bank accounts, as he had been assigned her power of attorney, and that these expenses were paid prior to her death. He stated that J.B.'s hospice, funeral, and burial expenses were paid with J.B.'s funds.

As relevant here, where the claim relates to the death of a surviving spouse, the only persons entitled to accrued benefits due and unpaid under the statute are the Veteran's children. 38 U.S.C. § 5121 (a)(3). If no eligible listed survivor is alive at the time of the veteran's death, then accrued benefits due and unpaid may be paid to any person "who bore the expense of last sickness and burial," but "only so much of the accrued benefits [may be paid] . . . as may be necessary to reimburse the person." 38 U.S.C. § 5121 (a)(6); Youngman v. Shinseki, 699 F.3d 1301, 1303 (Fed. Cir. 2012) ("No other categories of payee at death are provided in the statute.").

Applicable law does not include fiduciaries, estates, or executors of estates among the persons eligible to receive accrued benefits. The U.S. Court of Appeals for Veterans Claims and the U.S. Court of Appeals for the Federal Circuit have repeatedly affirmed that accrued-benefits claims by persons other than those listed in section 5121(a) are not viable as a matter of law. See, e.g., Morris v. Shinseki, 26 Vet.App. 494, 499-500 (2014) (holding, in the context of accrued benefits, that veteran's brother and fiduciary was not an eligible claimant); Youngman, 699 F.3d at 1303-04 (denying accrued benefits to a deceased veteran's fiduciary for distribution to the veteran's "heirs"); Pelea v. Nicholson, 497 F.3d 1290, 1291-92   (Fed. Cir. 2007) (denying accrued benefits to deceased claimant's "estate"); Richard v. West, 161 F.3d 719, 721-23   (Fed. Cir. 1998) (denying accrued benefits to a deceased veteran's brother); Wilkes v. Principi, 16 Vet.App. 237, 242 (2002) (denying accrued benefits to a deceased veteran's nephew); Caranto, 4 Vet.App. 516, 518 (1993) (holding it was necessary to determine whether a veteran's daughter was a "child" for purposes of accrued benefits as she was otherwise ineligible to pursue an accrued benefits claim).

In this case, the appellant has not met the threshold requirement of establishing standing to receive accrued benefits, or death benefits of the Veteran as a substituted appellant for J.B. The appellant's application for accrued benefits states that he was born in 1955, and his brother was born in 1962. Accordingly, neither of the surviving children of the Veteran was under the age of 23 at the time of the Veteran's death in 2009. Likewise, the appellant has provided no evidence, nor has he argued that he or his sibling became permanently incapable of self-support before the age of 18. In fact he has denied such. Thus, the requirements of 38 C.F.R. § 3.57 (a) are not established in this case. The appellant does not meet the requirements of a child of the Veteran, or of any other category of qualifying relative, which would entitle him to J.B.'s accrued benefits. See Burris, supra.

Nor does the record show that the appellant is entitled to accrued benefits as reimbursement as the person who bore the expense of last sickness and burial of J.B.  38 U.S.C. § 5121 (a)(6); 38 C.F.R. § 3.1000 (a)(5); see e.g., Wilkes v. Principi, 16 Vet. App. 237 (2002) (specifically noting that all expenses of the last sickness and burial had been paid in advance by the Veteran); Burris, supra, (noting that claim for accrued benefits was limited to the amount of accrued benefits in excess of the amount already paid for burial expenses).

In this case, the appellant submitted the claim for accrued benefits, but he has stated that J.B.'s hospice, funeral, and burial expenses were paid with J.B.'s funds. He has 
not provided any evidence that he paid for the cost of J.B.'s last illness, funeral, or burial with his own funds. Thus, payment cannot be made to the appellant because he has not shown that he bore the burden of the decedent's final expenses. 

In sum, the appellant has not established standing to receive any accrued benefits due to J.B. at the time of her death, either as a "child" of the Veteran, as he does not meet the age requirements, or as reimbursement for expenses related to J.B.'s last illness, funeral, or burial, as he has not shown that he carried the burden of paying for those expenses. Thus, the appeal must be denied.

Insofar as the appellant does not meet the criteria as a person who would be eligible to receive accrued benefits due to the appellant under section 5121(a), he is not eligible to be substituted as claimant for her in any claim pending as of the date of her death. See 38 U.S.C. § 5121A. As such, his claim for substitution is without legal merit and must be denied. See Sabonis v. Brown, 6 Vet. App. 426, 430   (1994) (where the law, and not the evidence, is dispositive, the claim should be denied or the appeal terminated because of the absence of legal merit or the lack of entitlement under the law).



ORDER

Service connection for the cause of the Veteran's death, for accrued benefits purposes, is denied.

Entitlement to substitution as claimant due to the death of the appellant is denied.




S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


